

EXHIBIT 10.16



MULTIMEDIA GAMES HOLDING COMPANY, INC.
STOCK OPTION AWARD AGREEMENT
(Non-Employee Director)


Multimedia Games Holding Company, Inc. (the “Company”), pursuant to its 2012
Equity Incentive Plan (the “Plan”), hereby grants to Optionee a stock option
(“Option”) to purchase the number of shares of common stock set forth below as
of the Grant Date set forth below. Except as modified herein, this Option is
subject to all of the terms and conditions as set forth herein and in the Plan,
which is incorporated herein in its entirety. Capitalized terms not otherwise
defined herein shall have the meanings set forth in the Plan.
Optionee:                     


Grant Date:                     


Number of Shares Subject to
the Option (“Option Shares”):             


Type of Option: Nonstatutory Option


Exercise Price per Share:             


Vesting Date: Subject to the terms of the Plan and this Award Agreement and
subject to the Optionee’s continued employment or provision of services to the
Company through the applicable vesting dates, the Option shall vest one day
prior to the Company’s regular annual shareholders’ meeting following the Grant
Date. Unless it is otherwise agreed to by the Optionee and the Company, all
vesting shall cease on the date that is one day following the date the Optionee
ceases to be a director of the Company (a “Cessation Date”) and no portion of
the Option Shares subject to the Option which are unvested on the Cessation Date
shall thereafter become vested and all unvested Option Shares shall be
forfeited. Notwithstanding the foregoing, the Shares can accelerate pursuant to
Accelerated Vesting Date below.


Exercisable Date:    The Option shall become fully and immediately exercisable,
subject to expiration and provided in the Plan and this Award Agreement, in such
amounts and times pursuant to Vesting Dates above.


Expiration Date of the Option:     The Option shall expire ten (10) years from
the Grant Date, unless earlier terminated pursuant to the terms of the Plan and
this Award Agreement. Once an Option Share is exercised, the resulting shares of
Common Stock shall have no expiration date, and the Optionee shall thereupon
have the rights of a shareholder with respect to such shares, including the
right to vote such shares and to receive dividends and other distributions made
with respect to such shares.


Accelerated Vesting Date:


1.Optionee’s death or Disability: The Option shall become fully vested and
exercisable with respect to all of the Option Shares on the date of the
Optionee’s death or Disability; and


2.Change of Control: If this Award Agreement is neither assumed nor substituted
and continued (each as confirmed in writing) by an acquiror in connection with a
Change of Control subject to similar terms and conditions, then the Option shall
become fully vested on the date of such Change of Control.


For purposes of this Award Agreement, “Change of Control” shall mean (a) the
consummation of a merger, consolidation or reorganization approved by the
Company’s shareholders, unless securities representing more than 50% of the
total combined voting power of the outstanding voting securities of the
successor corporation are immediately thereafter beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned the Company’s outstanding voting securities immediately prior
to such transaction; or (b) the sale, transfer or other disposition of all or
substantially all of the Company’s assets as an entirety or substantially as an
entirety to any person, entity or group of persons acting in concert other than
a sale, transfer or disposition to an entity, at least 50% of the combined
voting power of the voting securities of which is owned by the Company or by
shareholders of the Company in substantially the same proportion as their
ownership of the Company immediately prior to such sale; or (c) any transaction
or series of related transactions within a period of 12 months pursuant to which
any person or any group of persons comprising a “group” within the meaning of
Rule 13d 5(b)(l) under the Securities Exchange Act of 1934, as amended (other
than the Company or a person that, prior to such transaction or series of
related transactions,

2012 Plan - Stock Option Award Agreement (Non-Employee Director)
1

--------------------------------------------------------------------------------



directly or indirectly controls, is controlled by or is under common control
with, the Company) acquires (other than directly from the Company) beneficial
ownership (within the meaning of Rule 13d 3 of the Securities Exchange Act of
1934, as amended) of securities possessing more than 35% of the total combined
voting power of the Company’s securities outstanding immediately after the
consummation of such transaction or series of related transactions; provided,
however, that the event constituting such Change of Control also constitutes a
“change in the ownership or effective control” or “in the ownership of a
substantial portion of the assets” of the Company.


Post Termination Rights:
1.Upon a termination of the Optionee’s cessation of services for cause, the
Optionee shall, upon such termination, cease to have any right to exercise the
Option with respect to any unvested Shares, and the Option for such unvested
Shares shall be immediately forfeited in its entirety.
2.Upon a termination of the Optionee’s cessation of services as the result of
death or Disability, the Shares subject to the Option which are otherwise
unvested shall become fully vested on the date of such death or Disability, and
the Option shall continue to be exercisable for a period of twelve (12) months
after such death or Disability, as set forth in Sections VII G. and H of the
Plan.
3.In the event of a Change of Control and the Award Agreement is neither assumed
nor substituted, the Option Shares shall continue to be exercisable for a period
of twelve (12) months following the date of the Change of Control, or, if
earlier, until the expiration of the originally prescribed term of the Option.
4.In all other instances, any vested Option shall continue to be exercisable for
a period of three (3) months following the Cessation Date or, if earlier, until
the expiration of the originally prescribed term of the Option.


Clawback: Notwithstanding the terms of this Award Agreement or the Plan, any
exercise, payment or delivery made pursuant to this Award Agreement which is
subject to recovery under any law (including, without limitation, the Dodd‑Frank
Wall Street and Consumer Protection Act of 2010 and the Sarbanes‑Oxley Act of
2002), government regulation, stock exchange listing requirement, or Company
policy, may be subject to such clawbacks or deductions as the Company may
reasonably determine are required to be made pursuant to such law, government
regulation, stock exchange listing requirement or Company policy and nothing
contained in this Award Agreement or the Plan shall in any way limit the
Company’s rights or obligations to effectuate such clawback or deduction.


Conditions to Delivery of Shares: The Company shall not be required to issue or
deliver any Shares deliverable hereunder or portion thereof prior to the
fulfillment of the following conditions:


-
The admission of such Shares to listing on all stock exchanges on which the
Common Stock is then listed;

-
The completion of any registration or other qualification of such Shares under
any state or federal law or under rulings or regulations of the Securities and
Exchange Commission or of any other governmental regulatory body, which the
Company shall, in its absolute discretion, deem necessary or advisable;

-
The obtaining of any approval or other clearance from any state or federal
governmental agency which the Company shall, in its absolute discretion,
determine to be necessary or advisable; and

-
The receipt by the Company of full payment for such Shares, including payment of
any applicable withholding tax, which may be in one or more of the forms of
consideration permitted in the immediately following paragraph.



Withholding: Notwithstanding anything to the contrary in this Award Agreement,
the Company shall be entitled to require payment by the Recipient of any sums
required by applicable law to be withheld with respect to the grant of RSUs or
the issuance of Shares. Such payment shall be made by deduction from other
compensation payable to the Recipient or in such other form of consideration
acceptable to the Company, which may include one or a combination of the
following methods of payment (described in the Plan) and subject to approval by
the Committee at the time of payment:    
-
Cash or wire transfer;

-
Bank or certified check payable to the Company;

-
Pursuant to a Regulation T program (cashless exercise);

-
Delivery of already-owned shares having a Fair Market Value on the date of
delivery equal to the minimum amount required to be withheld by statute; and

-
Net settlement of the Options otherwise payable pursuant to the Award




2
2012 Plan - Stock Option Award Agreement (Non-Employee Director)





--------------------------------------------------------------------------------



Assignability:    This Option shall not be transferable by the Optionee and
shall be exercisable only by the Optionee, except as the Plan and the Committee
may otherwise provide.


Additional Terms/Acknowledgements: The undersigned Optionee (who is referred to
in the Plan as a “Participant”) acknowledges receipt of, and understands and
agrees to, this Award Agreement and the Plan. Optionee further acknowledges that
as of the Grant Date, this Award Agreement and the Plan set forth the entire
understanding between Optionee and the Company regarding the acquisition of the
Option and the Option Shares, and supersede all prior oral and written
agreements on that subject. Any ambiguities or inconsistencies between the Plan
and this Award Agreement shall be construed in accordance with the terms of this
Award Agreement.


Limitations Applicable to Section 16 Persons: Notwithstanding any other
provision of the Plan or this Award Agreement, if the Recipient is subject to
Section 16 of the Exchange Act, the Plan, the RSUs and this Award Agreement
shall be subject to any additional limitations set forth in any applicable
exemptive rule under Section 16 of the Exchange Act (including any amendment to
Rule 16b-3 of the Exchange Act) that are requirements for the application of
such exemptive rule. To the extent permitted by applicable law, this Award
Agreement shall be deemed amended to the extent necessary to conform to such
applicable exemptive rule.


Notices: Any notice to be given under the terms of this Award Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to the
Recipient shall be addressed to the Recipient at the Recipient's last address
reflected on the Company’s records. By a notice given pursuant to this
paragraph, either party may hereafter designate a different address for notices
to be given to that party. Any notice shall be deemed duly given when sent via
email or when sent by certified mail (return receipt requested) and deposited
(with postage prepaid) in a post office or branch post office regularly
maintained by the United States Postal Service.


Governing Law: The laws of the State of Texas shall govern the interpretation,
validity, administration, enforcement and performance of the terms of this Award
Agreement regardless of the law that might be applied under principles of
conflicts of laws.


By his or her signature and the Company's signature below, the Optionee hereby
acknowledges receipt of a copy of the Prospectus for the Plan in the form
available on the Company’s intranet. A copy of the Plan is also available on the
Company’s website in its public filings. The Optionee hereby agrees to be bound
by the terms and conditions of the Plan and this Award Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Award Agreement and fully understands all provisions of the Plan
and this Award Agreement. The Optionee further agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions arising under this Award Agreement or the Plan.
Dated:____________________________




MULTIMEDIA GAMES HOLDING COMPANY, INC.        OPTIONEE
(“Company”)


By:
_____________________________________________        ________________________            
Name:                             Name:
Title:



3
2012 Plan - Stock Option Award Agreement (Non-Employee Director)



